Case 2:20-cv-01557-MRH Document 24 Filed 01/28/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LUISITO BARBA, et. al.,

Plaintiffs,

NEW CENTURY CHINESE BUFFET,
INC., et. al.

Defendants

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

CIVIL DIVISION
2:20-cv-01557

JURY TRIAL DEMANDED

ENTRY OF
APPEARANCE

Filed on behalf of:
Defendants New Century
Chinese Buffet, Inc., and
Frank Zheng

Counsel of Record for this
Party:

Joseph R. Bock, Esq.
PA LD. #35729

1547 Alaqua Drive
Sewickley, PA 15143
(724) 934-9300

josephrbock(@gmail.com
Case 2:20-cv-01557-MRH Document 24 Filed 01/28/21 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LUISITO BARBA, et. al., ) CIVIL DIVISION
) 2:20-cv-01557
Plaintiffs, )
)
) JURY TRIAL DEMANDED
)
Vv. )
)
)
NEW CENTURY CHINESE BUFFET, )
INC., et. al. )
)
Defendants )
)
)
ENTRY OF APPEARANCE

 

TO: CLERK OF COURTS

Kindly enter the appearance of undersigned counsel in the above-captioned action on

behalf of Defendants New Century Chinese Buffet, Inc., and Frank Zheng.

wire iy itted,

rae

 

(Sects R. AE Esq.

PA I.D. #35729

1547 Alaqua Drive
Sewickley, PA 15143

(724) 934-9300

Attorney for Defendants
New Century Chinese Buffet,
Inc., and Frank Zheng
